OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed. Supreme Court had jurisdiction over the case when it corrected an error in a decision issued one day prior based on an objective fact and thereby reinstated certain counts of defendant’s indictment. Accordingly, there is no basis to disturb the judgment entered upon defendant’s guilty plea.
Judges Pigott, Rivera, Abdus-Salaam, Stein, Fahey and Garcia, concur; Chief Judge DiFiore taking no part.
On review of submissions pursuant to section 500.11 of the Rules of the Court of Appeals (22 NYCRR 500.11), order affirmed, in a memorandum.